Case: 15-10080      Document: 00513241698         Page: 1    Date Filed: 10/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10080
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

SERGIO CHAVARRIA DELGADO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CR-119-1


Before HIGGINBOTHAM, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Sergio Chavarria Delgado
raises an argument that is foreclosed by United States v. Alcantar, 733 F.3d
143, 145-46 (5th Cir. 2013). In Alcantar, we rejected the argument that Nat’l
Fed’n of Indep. Bus. v. Sebelius, 132 S. Ct. 2566 (2012) (NFIB), affected our
prior jurisprudence rejecting challenges to the constitutionality of 18 U.S.C.
§ 922(g)(1). 733 F.3d at 146. Because 18 U.S.C. § 922(j) is substantially similar


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10080    Document: 00513241698    Page: 2   Date Filed: 10/22/2015


                                No. 15-10080

to § 922(g), the same result is reached with respect to Delgado’s challenge to
it. See United States v. Luna, 165 F.3d 316, 319 (5th Cir. 1999). As Delgado
acknowledges, his challenge to § 922(g)(1) and (j) is foreclosed by our
jurisprudence, and, as explained in Alcantar, NFIB does not change this result.
The Government’s unopposed motion for summary affirmance is GRANTED,
its alternate motion for extension of time is DENIED, and the judgment of the
district court is AFFIRMED.




                                      2